Title: To Benjamin Franklin from James Parker, 21 September 1747
From: Parker, James
To: Franklin, Benjamin


Dear Sir
New York. Sept. 21. 1747.
Last Week I accidently met Mr. DeLancey in the Streets: I ask’d him, if he had heard any Thing about the Affair, and he said No. I ask’d him, if he were willing to take the Money? He said Yes. I ask’d him how much it was? and he said £37 principal: which is more than what you mention. However, I will pay it, let it be what it may; On which I told him, I had Money of Yours in my Hands, and expected your Orders to pay it: and he said, It was well. I shall see him, God willing, Wednesday or Thursday.
I am heartily concerned at your frequent Losses. I will see about sending the Paper the first Boat.
Mr. H. is deprived of his being Councillor, and as he’s out of the Governor’s Favour, ’tis suppos’d he will be turn’d out of both his other Places before long.
The History of the Rebels will make about 24 Sheets; 8½ are done as you will perceive by what I send you.
As to what you say about the Materials I don’t think myself a competent Judge at all of the Prices, &c. I shall therefore rather entirely Submit it to you; tho’ unless you can better imagine it already than I, I am of Opinion, We had best wait till the Expiration of the Time; as we are both uncertain of our Lives so long; and if it please God to call me hence, I have none to leave either the Materials to, or a Desire to leave so much in Debt; you will then be obliged to take ’em again: I can then, if I live, give you a List of every Thing and you can set your Price on them.
The first Half Sheet of the History of the Rebellion, is of the new Letter, it sets up all the Italick, to about Half a Page more. It is not bottle-ars’d; but is unhappily about a Hair-space shorter than the other, i.e. the Old: so won’t stand in the same Word, but will do in the same page. This Letter will do very well for what Long-primer is in the Spelling-Books, &c.
I have not got Pay of the Undertakers of the History; but am promis’d some this Week: if tis not done, I must stop yet; for I begin to have less confidence than before: Hynshaw being poor, and t’other I’m afraid not honest.
I will see about the Marble Paper, &c. with all convenient Speed.
I was about purchasing a Saw of Mr. Meredith; if you have not already nail’d up the Box, and it is long enough to put the Plate in, I should be glad if you would put that in with the Books. Those sort of Saws are not to be got here.
I could wish you would send me One Ream of Cartridge Paper Along with the other Things, I not having above 8 Quire of that sort in the House.
The Sickness is greatly abated, thank God, tho’ there be a pretty many yet down with it, and some die of it still; By God’s Mercy, we are all well. With all our Respects, &c. remain Sir your most obliged Servant
James Parker
